            Case 1:21-cv-02247-RDB Document 1 Filed 09/01/21 Page 1 of 11



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


NATIONAL PUBLIC RADIO, INC.,
     1111 N. Capitol St. NE
     Washington, D.C. 20002

                   Plaintiff,

       v.

HON. GLENN L. KLAVANS,                                                      21-cv-2247
                                                         Civil Action No. ____________________
     8 Church Circle
     Annapolis, MD 21401

HON. FRED S. HECKER,
     Courthouse Square, 200 Willis Street,
     Westminster, MD 21157

                   Defendants.


             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiff National Public Radio, Inc. (“NPR”), by its undersigned attorneys, alleges as

follows:

                                      NATURE OF ACTION

       1.       In this action, NPR seeks to protect its constitutional right to publish lawfully

obtained recordings from one of the most significant criminal proceedings in Maryland history:

the trial of Jarrod Ramos, who murdered five journalists in the offices of the Capital Gazette.

       2.       NPR has been forced to bring this action because Maryland law forbids anyone,

including the press, from broadcasting lawfully-obtained official court recordings of state

criminal court proceedings, and further provides that violators may be held in contempt of court

(the “Broadcast Ban”). Md. Code Ann., Crim. Proc. § 1-201(a), (c).
            Case 1:21-cv-02247-RDB Document 1 Filed 09/01/21 Page 2 of 11



       3.       The Broadcast Ban is unconstitutional under the First and Fourteenth

Amendments to the United States Constitution because it punishes the broadcasting of lawfully-

obtained official court records, which are available to the general public. The United States

Supreme Court has long and consistently held that government restrictions on the publication of

lawfully-obtained truthful information on matters of public concern are subject to the most

intense judicial scrutiny. See Fla. Star v. B.J.F., 491 U.S. 524 (1989); Smith v. Daily Mail

Publ’g Co., 443 U.S. 97 (1979); Cox Broad. Corp. v. Cohn, 420 U.S. 469 (1975).

       4.       Following that clear line of Supreme Court case law, the U.S. Court of Appeals

for the Fourth Circuit recently held that the Broadcast Ban is subject to strict scrutiny because it

penalizes broadcasting “information released to the public in official court records.” Soderberg

v. Carrion, 999 F.3d 962, 964 (4th Cir. 2021).

       5.       Under the strict scrutiny standard, there is no compelling government interest that

would justify the Broadcast Ban, and even if there were, the Broadcast Ban is not narrowly

tailored to serve that government interest. Its burden on speech is significant and wholly

unjustified.

       6.       Pursuant to 42 U.S.C. § 1983 and the Declaratory Judgment Act, 28 U.S.C.

§ 2201, NPR seeks a declaration that the Broadcast Ban is unconstitutional as it applies to NPR’s

publishing of excerpts from lawfully-obtained audio recordings of criminal proceedings in State

of Maryland v. Jarrod Ramos, Case No. C-02-CR-18-001515, as well as a preliminary and

permanent injunction enjoining Defendants from enforcing the Broadcast Ban against it.

                                             PARTIES

       7.       Plaintiff NPR is a non-profit multimedia organization organized under the laws of

the District of Columbia with its principal place of business in Washington, D.C. It is the




                                                  2
            Case 1:21-cv-02247-RDB Document 1 Filed 09/01/21 Page 3 of 11



leading provider of non-commercial news, information and entertainment programming to the

American public. NPR’s fact-based, independent journalism helps the public stay on top of

breaking news, follow the most critical stories of the day, and track complex issues over the long

term. NPR reaches approximately sixty million people on broadcast radio, podcasts, NPR apps,

NPR.org, and YouTube video content each week. NPR distributes its radio broadcasts through

more than 1,000 non-commercial, independently operated radio stations, licensed to more than

250 NPR members and numerous other NPR-affiliated entities.

       8.       Defendant Hon. Glenn L. Klavans is the Administrative Judge of the Circuit

Court for Anne Arundel County. Judge Klavans is responsible for handling contempt

proceedings under the Broadcast Ban. He is sued in his official capacity.

       9.       Defendant Hon. Fred S. Hecker is the Administrative Judge for the Fifth Judicial

Circuit, which includes Anne Arundel County. Judge Hecker is responsible for handling

contempt proceedings under the Broadcast Ban. He is sued in his official capacity.

                                 JURISDICTION AND VENUE

       10.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

it presents a federal question under the United States Constitution.

       11.      This Court also has jurisdiction to declare the legal rights and obligations of the

parties pursuant to 28 U.S.C. § 2201 because the action presents an actual case or controversy.

       12.      Venue is proper in this Court under 28 U.S.C. § 1391 because it involves judges of

the State of Maryland and the constitutionality of the application of one of the State’s statutes.

                                  FACTUAL ALLEGATIONS

Official Court Recordings in Maryland

       13.      The Maryland Rules regarding Court Administration set forth a broad requirement




                                                  3
         Case 1:21-cv-02247-RDB Document 1 Filed 09/01/21 Page 4 of 11



mandating the official recording of state trial court proceedings “verbatim in their entirety.” See

Md. Rule 16-502 (requiring electronic recordings of district court proceedings); Md. Rule 16-503

(same for circuit courts). These Rules apply to “[a]ll trials, hearings, testimony, and other

judicial proceedings” that are “held either in a courtroom or by remote electronic means.” Md.

Rule 16-502.

       14.     Members of the public have the right to obtain copies of the recordings made

pursuant to Rules 16-502 and 16-503, save for limited exceptions that are not relevant to this

action. Md. Rule 16-504(h)(1) (mandating public access and noting certain limited exceptions);

id. 16-504 (h)(3) (noting limited exceptions). Specifically, Rule 16-504(h)(1) provides:

       Except (A) for proceedings closed pursuant to law, (B) as otherwise provided in
       this Rule, or (C) as ordered by the court, the authorized custodian of an audio
       recording shall make a copy of the audio recording or, if practicable, the audio
       portion of an audio-video recording, available to any person upon written request
       and, unless waived by the court, upon payment of the reasonable costs of making
       the copy.

       15.     Rule 16-504(h)(1) thus provides a right for any member of the public, including

members of the press, to obtain official recordings of state court proceedings.

The Challenged Ban on Broadcasting Criminal Proceedings

       16.     Section 1-201 of the Criminal Procedure Article of the Maryland Code bans the

recording or broadcasting of criminal matters held in a trial court or before a grand jury. It reads

as follows:

       § 1-201. Recording or broadcasting criminal proceedings

       (a) Prohibited. --

               (1) Except as provided in subsection (b) of this section, a person
               may not record or broadcast any criminal matter, including a trial,
               hearing, motion, or argument, that is held in trial court or before a
               grand jury.

               (2) This prohibition applies to the use of television, radio, and


                                                 4
          Case 1:21-cv-02247-RDB Document 1 Filed 09/01/21 Page 5 of 11



                photographic or recording equipment.

        (b) Exceptions. -- Subsection (a) of this section does not apply to the use of
        electronic or photographic equipment approved by the court:

                (1) to take the testimony of a child victim under § 11-303 of this
                article; or

                (2) to perpetuate a court record.

        (c) Penalty. -- A person who violates this section may be held in contempt of
        court.

Md. Code Ann., Crim. Proc. § 1-201.1

        17.     As relevant to this action, this provision forbids anyone, including the press, from

broadcasting official court recordings of state criminal court proceedings that were lawfully

obtained from the court itself pursuant to Rule 16-504(h)(1).

        18.     The Broadcast Ban provides that violators may be held in contempt of court. Md.

Code Ann., Crim. Proc. § 1-201(a) (“[A] person may not . . . broadcast any criminal matter,

including a trial, hearing, motion, or argument, that is held in trial court . . . .”); id. § 1-201(c)

(“A person who violates this section may be held in contempt of court.”).

        19.     The Broadcast Ban therefore punishes the dissemination of recordings of criminal

court proceedings that the State itself distributes and makes publicly available.

        20.     Although the Broadcast Ban prohibits the broadcasting of lawfully-obtained

recordings of criminal trial court proceedings, “[p]eople are free . . . to broadcast official court

recordings of state civil proceedings, as well as recordings of state appellate proceedings in both

civil and criminal cases.” Soderberg, 999 F.3d at 965.




    1
     The Maryland General Assembly enacted the Broadcast Ban in 1981, as article 27, section
467B of the Maryland Code, and it was re-codified in 2001 “without substantive change” in
Section 1-201. Soderberg, 999 F.3d at 964.



                                                    5
          Case 1:21-cv-02247-RDB Document 1 Filed 09/01/21 Page 6 of 11



The Capital Gazette Shooting

       21.     On June 28, 2018, Jarrod Ramos entered the offices of the Capital Gazette

newspaper in Annapolis, Maryland, and murdered five journalists.

       22.     According to the Pulitzer Prize Board, which issued a Special Citation in 2009 “to

honor the journalists, staff and editorial board of the Capital Gazette,” the shooting was “the

largest killing of journalists in U.S. history.” See https://www.pulitzer.org/winners/capital-

gazette-annapolis-md.

       23.     The State subsequently charged Ramos with five counts of murder, one count of

attempted murder, six counts of assault, and eleven counts of illegal use of a firearm.

       24.     Ramos pleaded guilty but not criminally responsible, and after a two-week trial in

July 2021, a jury rejected that mental illness plea.

       25.     Ramos is presently scheduled to be sentenced on September 28, 2021.

NPR’s Reporting

       26.     NPR publishes its news reports via radio, podcasts, apps, and its website,

primarily through audio storytelling.

       27.      The NPR podcast, Embedded, provides deep-dive coverage of stories that have

made news. Its host, Kelly McEvers, is a two-time Peabody Award-winning journalist and

former host of NPR’s popular, longstanding news radio program, All Things Considered.

       28.     NPR intends to publish excerpts from audio recordings of the trial court

proceedings in State v. Ramos, which NPR lawfully obtained pursuant to Rule 16-504(h)(1), in a

upcoming episode of Embedded and may also publish excerpts of the recordings in its radio

broadcast journalism.




                                                  6
          Case 1:21-cv-02247-RDB Document 1 Filed 09/01/21 Page 7 of 11



       29.     An upcoming episode of Embedded will provide in-depth coverage of Ramos’s

brutal crime and subsequent trial. NPR is currently scheduled to release this Embedded episode

on or after September 30, 2021, after Ramos is currently scheduled for sentencing.

       30.     The Broadcast Ban prohibits NPR from publishing excerpts from lawfully-

obtained, publicly available, state-mandated, and state-provided audio recordings of Ramos’s

trial court proceedings. NPR therefore finds itself in the untenable position of either using the

recordings in its coverage while facing the risk of being held in contempt of court, or refraining

from using the recordings solely out of fear that it, or one of its journalists, may be held in

contempt of court.

The Soderberg v. Carrion Litigation

       31.     The U.S. Court of Appeals for the Fourth Circuit recently addressed a challenge

to the Broadcast Ban that is nearly identical to the one NPR brings here. The Fourth Circuit

vacated the District Court’s dismissal of the claim, concluding that the District Court had

erroneously applied intermediate scrutiny, and remanded the case for the District Court to apply

strict scrutiny. Soderberg, 999 F.2d at 969-70 (citing Cox, 420 U.S. 469 and Daily Mail, 443

U.S. 97). The Fourth Circuit explained that the District Court’s ruling “erroneously treated the

Broadcast Ban as a content-neutral time, place, and manner regulation and thus subjected it to

intermediate scrutiny.” Id. at 970. The Soderberg case remains pending on remand.

NPR’s Letter to the Office of the Maryland Attorney General

       32.     On August 23, 2021, in an effort to avoid this very lawsuit, NPR submitted a

letter, through counsel, to the Office of the Maryland Attorney General to explain that “NPR

intends to use excerpts from a lawfully-obtained audio recording of trial proceedings from State

of Maryland v. Jarrod Ramos, Case No. C-02-CR-18-001515,” and to “respectfully request that

the State commit not to seek sanctions against NPR for this reporting in the public interest.” A


                                                  7
         Case 1:21-cv-02247-RDB Document 1 Filed 09/01/21 Page 8 of 11



true and correct copy of NPR’s letter is attached hereto as Exhibit A.

       33.     NPR’s letter further stated:

       In [Soderberg], your office asserted that Section 1-201 “is moribund” because
       “there has never been a § 1-201 contempt proceeding against anyone.” State’s
       Mem. in Supp. of its Mot. to Dismiss at 8-11, Soderberg v. Pierson, No. 19-cv-
       1559-RDB (D. Md. July 18, 2019), Dkt. 23-1 (emphasis in original). Indeed, your
       office argued that those plaintiffs could not even challenge the law in court
       because “[t]he supposition that, after 38 years, these plaintiffs will be the first-
       ever alleged contemnors in a § 1-201 contempt proceeding is mere speculation.”
       Id. at 11. The State has therefore already recognized that while Section 1-201
       technically remains on the books, it no longer has any force or effect.

       34.      NPR requested a response from the Office of the Maryland Attorney General by

Thursday, August 26, 2021. At the Attorney General’s request, NPR agreed to an extension to

await a response on Tuesday, August 31, 2021.

       35.     On Tuesday, August 31, 2021, the Attorney General’s Office responded by letter,

a true and correct copy of which is attached hereto as Exhibit B. The Attorney General’s Office

refused to commit not to enforce the Broadcast Ban against NPR for publishing the recordings of

State v. Ramos, stating that “[i]t would not be appropriate for the State to commit in advance to

not take enforcement action for a hypothetical violation of the law that has not yet occurred,” and

that “the Circuit Court for Anne Arundel County cannot opine on the prospective application of

the law to NPR’s intention to broadcast the Ramos audio recordings.” Ex. B at 1-2.

       36.     Because of the Office of the Maryland Attorney General’s position as expressed

in its letter, NPR remains concerned that it may be subject to contempt proceedings under

Section 1-201 and therefore requires the protection of this Court.

       37.     The Broadcast Ban imposes a substantial and unconstitutional burden on NPR’s

ability to freely report the news and convey stories to its listeners by way of its audio journalism.

It requires NPR to choose between publishing lawfully-obtained criminal trial court recordings

while risking being held in contempt of court, or to refrain from publishing lawfully-obtained


                                                  8
          Case 1:21-cv-02247-RDB Document 1 Filed 09/01/21 Page 9 of 11



criminal trial court recordings for fear of being held in contempt. The Broadcast Ban therefore

creates a chilling effect on journalism that violates the First Amendment.

                                             COUNT I

                 VIOLATION OF THE FIRST AND FOURTEENTH
              AMENDMENTS TO THE UNITED STATES CONSTITUTION

       38.     NPR incorporates the previous paragraphs as if fully set forth herein.

       39.     The First Amendment prohibits the government from “abridging the freedom of

speech, or of the press.” U.S. Const. amend. I.

       40.     Under the First Amendment, if the press “lawfully obtains truthful information

about a matter of public significance then state officials may not constitutionally punish

publication of the information, absent a need to further a state interest of the highest order.”

Daily Mail, 443 U.S. at 103, 105-106. It is unconstitutional for the government to impose

punishment based on the publishing or broadcasting of material “contained in official court

records open to public inspection.” Cox, 420 U.S. at 495-96.

       41.     In Soderberg, the Fourth Circuit recently held that Maryland’s ban on

broadcasting lawfully-obtained recordings of trial court criminal proceedings “is properly

assessed as a penal sanction for publishing information released to the public in official court

records” and is accordingly “subject to strict scrutiny under the Supreme Court’s decisions.” 999

F.3d at 964 (citing Cox, 420 U.S. 469 and Daily Mail, 443 U.S. 97).

       42.     There is no conceivable “state interest of the highest order” that could justify

Maryland’s ban on broadcasting lawfully-obtained recordings of trial court criminal proceedings.

       43.     The Broadcast Ban cannot withstand strict scrutiny because this provision is not

necessary to serve a compelling governmental interest, is not narrowly tailored to achieve that

interest, and is far from the least restrictive means of achieving any state interest whatsoever.



                                                  9
        Case 1:21-cv-02247-RDB Document 1 Filed 09/01/21 Page 10 of 11



       44.     The Broadcast Ban unconstitutionally chills NPR’s speech.

       45.     Because the Broadcast Ban provides that a person who broadcasts lawfully-

obtained recordings of trial court criminal proceedings may be held in contempt of court, it

additionally violates the bedrock First Amendment protections against prior restraints.

       46.     Pursuant to 28 U.S.C. § 2201 and 42 U.S.C. § 1983, NPR seeks a declaration that

the Broadcast Ban is unconstitutional as it applies to NPR’s publishing of excerpts from

lawfully-obtained audio recordings of criminal proceedings in State v. Ramos.

       47.     NPR further seeks both a preliminary and permanent injunction enjoining

Defendants and their agents from enforcing the Broadcast Ban against NPR or its journalists.

                                    PRAYER FOR RELIEF

       WHEREFORE, NPR respectfully requests that this Honorable Court:

       A.      Declare Section 1-201 of the Criminal Procedure Article of the Maryland Code

               unconstitutional under the First and Fourteenth Amendments to the United States

               Constitution, as it applies to NPR’s publishing of excerpts from lawfully-obtained

               audio recordings of the trial court proceedings in State v. Ramos;

       B.      Enter a preliminary injunction enjoining Defendants and their agents from

               enforcing Section 1-201, as it applies to NPR’s publishing of excerpts from

               lawfully-obtained audio recordings of the trial court proceedings in State v.

               Ramos;

       C.      Enter a permanent injunction enjoining Defendants and their agents from

               enforcing Section 1-201, as it applies to NPR’s publishing of excerpts from

               lawfully-obtained audio recordings of the trial court proceedings in State v.

               Ramos;




                                                10
        Case 1:21-cv-02247-RDB Document 1 Filed 09/01/21 Page 11 of 11



      D.     Award NPR its reasonable attorneys’ fees and costs of this action pursuant to

             42 U.S.C. § 1988; and

      E.     Grant NPR such other relief as the Court deems just and proper.


Dated: September 1, 2021          Respectfully submitted,

                                  BALLARD SPAHR LLP

                                  By:    /s/ Charles D. Tobin
                                        Charles D. Tobin (Bar No. 15919)
                                        Maxwell S. Mishkin (Bar No. 20650)
                                        1909 K Street, NW, 12th Floor
                                        Washington, DC 20006
                                        Tel: 202.661.2200 | Fax: 202.661.2299
                                        tobinc@ballardspahr.com
                                        mishkinm@ballardspahr.com

                                        Leslie Minora (pro hac vice forthcoming)
                                        1735 Market Street, 51st Floor
                                        Philadelphia, PA 19103-7599
                                        Tel: 215.665.8500 | Fax: 215.864.8999
                                        minoral@ballardspahr.com

                                  Attorneys for National Public Radio, Inc.




                                             11
